Citation Nr: 0709425	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-40 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of left 
foot injury.

2.  Entitlement to service connection for residuals of right 
foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1944 to October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in December 2005.

In January 2007, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in March 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).   
  

FINDINGS OF FACT

1.  Disability involving left foot injury was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor are residuals of left foot injury otherwise 
related to such service.

2.  The right toenail condition currently experienced by the 
veteran is a residual, and the only residual, of the right 
foot injury he reportedly sustained in service.


CONCLUSIONS OF LAW

1.  Disability resulting in residuals of left foot injury was 
not incurred in or aggravated by service.   38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


2.  A disability of the right toenail, residuals of a right 
foot injury, was incurred in service. 38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The July 2001 and April 2005 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the July 2001 and April 2005 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the July 2001 letter was sent to the appellant prior 
to the June 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with July 
2001 and April 2005 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  
Although the veteran was not provided a VA examination, the 
evidence of record does not contain competent evidence that 
the veteran sustained injuries in service, or that the 
claimed disability may be associated with any in-service 
event; thus, a medical examination is not necessary to decide 
the claim.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.


Analysis

Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Left Foot

In his notice of disagreement received in June 2003, the 
veteran stated that he was driven to an Army Hospital in 
Seoul, Korea after injuring his feet.  In a letter received 
in August 2003, the veteran explained that he was a truck 
driver in service and maintained that one day as he was 
reading a map to determine where to make his delivery, a 
truck cut the turn where he was standing and consequently ran 
over his feet.  The veteran further expressed in the 
aforementioned letter that he found it quite interesting that 
there are no records showing admittance to the Army hospital 
in Seoul, Korea for this incident.      

After review of the evidence, however, the Board finds that 
service medical records are silent for any complaints, 
treatments, or diagnosis of left foot injury.  Daily sick 
reports show that the veteran was seen in August 1945 and May 
1946.  The reasons for the aforementioned visits, however, 
were not cited and the diagnoses were not documented.  
Nevertheless, a September 1946 separation examination shows 
that the veteran's feet were normal and no left foot injuries 
were noted.  The examination also shows that the veteran was 
seen in the hospital in Korea in October 1945 for his right 
foot and in August 1946 for pain on his right side.  There 
was nothing to indicate that he was seen for any left foot 
injuries.  
  
The veteran was seen in April 1986 for left heel spur-like 
symptoms, which 
Michael P. Naeve, M.D. noted the veteran had in the past, but 
this time the symptoms were worsening for a month.  It was 
noted that he had no history of injury.  

In February 2000, he was seen for complaints of numbing and 
swelling in both feet that came and went at times.  It was 
noted that his examination was completely normal.  There was 
no swelling, tenderness or redness, and Dr. Naeve believed 
that the veteran had normal function and motion.  Dr. Naeve 
doubted that the veteran's foot problems would worsen or be a 
major problem.  

Dr. Naeve further noted that in service someone ran over the 
veteran's feet, but the veteran never had them checked.  The 
Board notes that this appears to be inconsistent with the 
veteran's assertions in his letters received in June 2003 and 
August 2003 that he was treated in Seoul, Korea following the 
alleged incident.  The Board also notes that even when the 
veteran alleged an in-service injury, no nexus opinion was 
provided by Dr. Naeve. 

In the same letter received in August 2003, the veteran also 
referenced a July 2001 VA letter noting VA laws and 
regulations that permit VA to conclude that some current 
disabilities were caused by service, even if there is no 
specific evidence proving it.  The Board notes, however, that 
disability involving left foot injury is not a presumptive 
condition recognized by the VA.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's disability involving 
left foot injury was not manifested during the veteran's 
active duty service or for many years thereafter, nor are 
residuals of left foot injury otherwise related to such 
service.  The records show that it was approximately 40 years 
after service from the date of discharge in October 1946 
until the first medical evidence of left foot disability in 
April 1986.  Further, there is no persuasive supporting 
evidence of continuity of pertinent symptomatology.  

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

Right Foot

A review of the veteran's service medical records show a 
September 1946 exit    examination noting that the veteran 
had undergone surgery in October 1945 in Korea for his right 
big toe nail due to an accident.  It was further noted that 
there were two parallel 1/4 inch vertical scars at the right 
base of his great toenail.  

In February 1999, the veteran was seen by Michael P. Naeve, 
M.D.  It was noted that he had pain in his right great toe, 
and wished for an examination and referral.  Dr. Naeve noted 
that there was pain in the medial aspect of the right great 
toenail bed where previous work had been performed with 
excision of the toenail, though regrowth has occurred with a 
ridge noted adjoining the skin.  The veteran was later seen 
in August 2001 by Gary Millward for complaints of right great 
toe pain.  Resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the right toenail 
condition currently experienced by the veteran is the 
residual, and the only residual, of the injury he reportedly 
sustained in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303.
  

ORDER

Service connection for residuals of a left foot injury is 
denied.

Service connection for residuals of a right foot injury is 
granted.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


